VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 RE:Tortoise MLP Fund, Inc. (File No. 811-22409) To the Commission: Tortoise MLP Fund, Inc. (the “Company”), in accordance with Rule 17g-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), hereby provides the following in connection with the Company’s fidelity bond for the 2014-2015 year: 1. A copy of the bond coverage for the Company (the “Bond”) (attached as EX99.1). 2. A copy of the Board resolutions of the Company, which were adopted by the Board, and a majority of the members thereof who are not “interested persons” (as defined in the 1940 Act) of the Company (attached as EX99.2). The premium for the Bond was paid for the policy period from February 25, 2014 to February 25, 2015. Please contact the undersigned at 913-981-1020 if you have any questions concerning this filing. Tortoise MLP Fund, Inc. Date: February 28, 2014 By: /s/P. Bradley Adams P. Bradley Adams Chief Financial Officer
